 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 1 of 19 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                      CASE NO.:
CRYSTAL JOHNSON,

        Plaintiff,

v.

ECONOMY MOTORS, INC., d/b/a
JACKSONVILLE TRUCK CENTER,
a Florida Profit Corporation

      Defendant.
______________________________________________/

                                         COMPLAINT

        Plaintiff, CRYSTAL JOHNSON (“JOHNSON” or Plaintiff), by and through her

undersigned counsel, hereby files this Complaint against Defendant, ECONOMY MOTORS,

INC. d/b/a JACKSONVILLE TRUCK CENTER. (hereinafter “JTC” or “Defendant”) and says:

                                JURISDICTION AND VENUE

        1.      This action is brought against Defendant for its unlawful employment practices

pursuant to the Title VII of the Civil Rights Act of 1964 (“Title VII”), § 706(f) (42 U.S.C. §

2000e-5(f)), which incorporates by reference the Civil Rights Act of 1964 codified at 42 U.S.C.

§§ 2000e, et seq., and the Florida Civil Rights Act (“FCRA”), Chapter 760, Fla. Stat.

        2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c), because

Plaintiff was employed by Defendant in this District; because Defendant, at all material times,

conducted and continues to conduct business in the Middle District of Florida; because the




                                                1
 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 2 of 19 PageID 2




actions which give rise to Plaintiff’s claims happened within the Middle District of Florida; and

because Defendant is subject to personal jurisdiction herein.

       4.      All conditions precedent to this action have been performed or waived.

                                             PARTIES

       5.      Plaintiff is a resident of Clay County, Florida, over the age of 18 years and

otherwise suis juris. During all times relevant to this Complaint, Plaintiff was employed by

Defendant as an Internet Sales and Finance Manager.

       6.      Plaintiff is a female who experienced disparate treatment, hostile work

environment, and retaliation on the basis of her sex and national origin. Plaintiff is therefore a

member of a class protected under the Title VII and the FCRA because the terms, conditions, and

privileges of her employment were altered because of her sex, Female and the national origin of

the person she was dating while employed with Defendant, Egyptian.

       7.      Defendant is a Florida Profit Corporation registered to do business within Florida,

with its principal place of business in Duvall County, Florida. Defendant has, at all times

material hereto, conducted substantial and continuous business within the Middle District of

Florida, and is subject to the laws of the United States and the State of Florida.

       8.      Defendant has, at all times material, employed 15 or more employees for each

working day in each of twenty or more calendar weeks in the current or preceding year in

accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

       9.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

discrimination against Defendant with the Equal Employment Opportunity Commission

(“EEOC”) which was dually filed with the Florida Commission on Human Relations (“FCHR”)

pursuant to the work-sharing agreement between the EEOC and the FCHR.



                                                  2
 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 3 of 19 PageID 3




       10.     Plaintiff filed her charge on or about February 4, 2020, which was no more than

300 days after the last discriminatory event occurred, to wit: November 4, 2019.

       11.     Plaintiff was issued a Notice of Suit Rights on March 12, 2021. This suit is filed

in accordance with that Notice and within the applicable 90-day time limitation (a copy of the

Notice is attached hereto as Exhibit “A”).

                                    GENERAL ALLEGATIONS

       12.     Plaintiff worked for Defendant as a Internet Sales and Finance Manager from on

or about April 2017 until her termination on November 4, 2019.

       13.     During Plaintiff’s employment with Defendant, Plaintiff’s supervisor was Jason

Little (“Little”), who is male and sexually harassed Plaintiff.

       14.     Throughout her employment, Little constantly ridiculed, made unwelcomed

comments, and asked completely inappropriate questions about Plaintiff’s dating life.

       15.     Plaintiff was questioned about her love life by Little almost daily. Little posed

offensives questions such as when she was going to settle down, why she couldn’t keep a man,

and why her marriage failed.

       16.     Little also told Plaintiff that she should try marriage again and that she would

make a good wife one day.

       17.     Further, Little continually made derogatory comments to Plaintiff about who

Plaintiff was dating. Specifically, Little made inappropriate statements about the ethnicity of the

person Plaintiff was dating because he was Egyptian.

       18.     Little called Plaintiff’s dating partner a terrorist and told Plaintiff she would be

dragged to Iraq one day. Little also asked Plaintiff where she had her burka.




                                                  3
    Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 4 of 19 PageID 4




           19.       Plaintiff told Little that his offensive comments and questions were unwelcomed

and asked him to stop.

           20.       After Plaintiff confronted Little about his unwelcomed and offensive comments,

the harassment got worse and other people began to harass Plaintiff including Little’s wife and a

co-worker.

           21.       Little’s wife called Plaintiff in the middle of the night accusing Plaintiff of

“sleeping with” Little and posted defamatory comments about Plaintiff on her social media

implying that Plaintiff was a whore.

           22.       A newly hired co-worker, emboldened by Little’s conduct, called Plaintiff a

“super-slut” in front of Little.

           23.       Little managed Defendant’s office and the company did not have a human

resources department.

           24.       Plaintiff needed her job with Defendant and therefore was forced to endure the

hostile work environment that Little created which ultimately led to her termination.

           25.       On or about November 4, 2019, Plaintiff was advised that she was terminated due

to a difference of opinion on how to deal with a customer, which was pretextual.

           26.       Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s sex

was, at minimum, a motivating factor in Defendant’s decision for her termination 1.

           27.       Plaintiff has retained the undersigned firm to prosecute this action on her behalf

and has agreed to pay it a reasonable fee for its services.

           28.       Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the

prevailing party in this action.



1
    Plaintiff explicitly reserves the right to argue a mixed-motive theory applies to all counts contained herein.

                                                              4
 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 5 of 19 PageID 5




               COUNT I: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                         (DISCRIMINATION BASED ON SEX)

       29.      Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

       30.      Plaintiff brings this action under Title VII for damages caused by Defendant’s

disparate treatment of Plaintiff on the basis of sex.

       31.      Plaintiff is a member of a protected class, to wit, female.

       32.      Since the beginning of Plaintiff’s employment with Defendant, Plaintiff

experienced discriminatory treatment from her direct supervisor, Little, due to Plaintiff’s sex.

       33.      Little constantly treated Plaintiff less favorably than Plaintiff’s male co-workers.

Specifically, Little ridiculed Plaintiff and made constant unwelcomed and offensive comments

and questions about Plaintiff’s love life but did not make such comments to Plaintiff’s male co-

workers.

       34.      Due to the disparate treatment inflicted on Plaintiff on the basis of her sex,

Plaintiff was forced to endure a hostile work environment, which eventually lead to Plaintiff’s

termination.

       35.      On or about November 4, 2019, Plaintiff was advised that she was terminated due

to a difference of opinion as to how to handle a dispute with a customer, which was pretextual.

       36.      Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s sex

was, at minimum, a motivating factor in Defendant’s decision for her termination.

       37.      Defendant’s supervisor, Little, acted with intentional disregard for Plaintiff’s

rights as female protected under Title VII. Defendant, by and through its officers, and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct of Little and/or other

employees.




                                                  5
 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 6 of 19 PageID 6




       38.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

discriminatory actions.

       39.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under Title VII. Therefore, Plaintiff

is also entitled to punitive damages from Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:

               a. The Court grant Plaintiff judgment against Defendant to compensate her for

                   past and future pecuniary losses, including injury to her professional

                   reputation, and emotional pain and suffering caused by Defendant’s

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the Title VII;

               b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                   pay and with the full benefits Plaintiff would have had if Plaintiff had not

                   been discriminated against by Defendant; or, in lieu of reinstatement, award

                   front pay;

               c. The Court award Plaintiff the costs of this action, together with her reasonable

                   attorneys’ fees incurred herein, pursuant to contract and/or statute; and

               d. The Court award Plaintiff such other and further relief as the Court deems

                   appropriate.

             COUNT II: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                (DISCRIMINATION BASED ON NATIONAL ORIGIN)

       40.     Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

                                                 6
 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 7 of 19 PageID 7




       41.     Plaintiff brings this action under Title VII for damages caused by Defendant’s

disparate treatment of Plaintiff on the basis of national origin.

       42.     Plaintiff is a member of a protected class, to wit, a female whose dating partner

was of Egyptian decent.

       43.     Since the beginning of Plaintiff’s employment with Defendant, Plaintiff

experienced discriminatory treatment from her direct supervisor, Little, due to the national origin

of the person Plaintiff was dating while employed with Defendant.

       44.     Little constantly treated Plaintiff less favorably than Plaintiff’s male co-workers

whose companions were not of Egyptian decent. Specifically, Little ridiculed Plaintiff and made

constant unwelcomed and offensive comments and questions about the ethnicity of Plaintiff’s

dating partner but did not make such comments to Plaintiff’s male co-workers whose

companions were not of Egyptian decent.

       45.     Due to the disparate treatment inflicted on Plaintiff on the basis of her dating

partner’s national origin, Plaintiff was forced to endure a hostile work environment, which

eventually lead to Plaintiff’s termination.

       46.     On or about November 4, 2019, Plaintiff was advised that she was terminated due

to a difference of opinion as to how to handle a dispute with a customer, which was pretextual.

       47.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s dating

partner’s national origin was, at minimum, a motivating factor in Defendant’s decision for her

termination.

       48.     Defendant’s supervisor, Little, acted with intentional disregard for Plaintiff’s

rights as female whose dating partner was of Egyptian decent protected under Title VII.




                                                  7
 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 8 of 19 PageID 8




Defendant, by and through its officers, and/or supervisors, authorized, condoned, and/or ratified

the unlawful conduct of Little and/or other employees.

       49.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

discriminatory actions.

       50.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under Title VII. Therefore, Plaintiff

is also entitled to punitive damages from Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:

               e. The Court grant Plaintiff judgment against Defendant to compensate her for

                   past and future pecuniary losses, including injury to her professional

                   reputation, and emotional pain and suffering caused by Defendant’s

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the Title VII;

               f. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                   pay and with the full benefits Plaintiff would have had if Plaintiff had not

                   been discriminated against by Defendant; or, in lieu of reinstatement, award

                   front pay;

               g. The Court award Plaintiff the costs of this action, together with her reasonable

                   attorneys’ fees incurred herein, pursuant to contract and/or statute; and

               h. The Court award Plaintiff such other and further relief as the Court deems

                   appropriate.



                                                 8
 Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 9 of 19 PageID 9




                COUNT III: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                (HOSTILE WORK ENVIRONMENT – SEXUAL HARASSMENT)

          51.    Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

          52.    Plaintiff brings this action under the Title VII for damages caused by Defendant’s

unlawful employment practices committed against Plaintiff by allowing and ratifying the sexual

harassment Defendant’s supervisor inflicted on Plaintiff.

          53.    Plaintiff is a member of a protected class, to wit, female.

          54.    Since the beginning of Plaintiff’s employment with Defendant, Plaintiff was

subjected to constant and continual offensive and unwelcomed sexually discriminatory conduct

from her direct supervisor, Little, due to Plaintiff’s sex and/ or her dating partner’s national

origin.

          55.    Little’s repeated and consistent sexually discriminatory treatment of Plaintiff, was

severe and/or pervasive enough to create a work environment that a reasonable person would

consider intimidating, hostile or abusive.

          56.    Defendant’s supervisor’s conduct was severe and pervasive from both a

subjective and objective perspective.

          57.    Little was Plaintiff’s direct supervisor during Plaintiff’s employment with

Defendant and Defendant did not try to prevent or promptly correct Little’s harassing behavior.

          58.    Defendant’s supervisor, Little, acted with intentional disregard for Plaintiff’s

rights as a female protected under Title VII. Defendant, by and through its officers, and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct of Little and/or other

employees.




                                                   9
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 10 of 19 PageID 10




        59.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of Title VII as a direct result of Defendant's discriminatory actions.

        60.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

Act of 1964. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

according to proof at trial.

        WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:

                a. The Court grant Plaintiff judgment against Defendant to compensate her for

                    past and future pecuniary losses, including injury to her professional

                    reputation, and emotional pain and suffering caused by Defendant’s

                    discriminatory treatment in an amount to be determined at trial and in

                    accordance with the Civil Rights Act of 1964, § 706(g);

                b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                    pay and with the full benefits Plaintiff would have had if Plaintiff had not

                    been discriminated against by Defendant; or, in lieu of reinstatement, award

                    front pay;

                c. The Court award Plaintiff the costs of this action, together with her reasonable

                    attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                d. The Court award Plaintiff such other and further relief as the Court deems

                    appropriate.

              COUNT IV: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                (RETALIATION)

        61.     Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

                                                  10
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 11 of 19 PageID 11




       62.     Plaintiff brings this action for retaliation in violation of Title VII.

       63.     Plaintiff had been experiencing sexually discriminatory treatment at the hands of

her supervisor Little due to her sex and/or the national origin of her dating partner.

       64.     Plaintiff complained about the offensive and unwelcomed sexual and derogatory

comments to her supervisor Little on multiple occasions.

       65.     Instead of discontinuing the sexually discriminatory conduct, Little’s harassment

got worse and other people began to sexually harass Plaintiff as well.

       66.     As a result of Plaintiff’s complaints, Defendant terminated her on or about

November 4, 2019.

       67.     Plaintiff was advised that she was terminated because of a difference of opinion

as to how to handle a dispute with a customer, which is pretextual.

       68.     Plaintiff’s termination constitutes an adverse employment action under Title VII.

       69.     Defendant’s actions were done with malice, and with disregard for Plaintiff’s

rights under Title VII. Defendant, by and through its officers, and/or supervisors, authorized,

condoned, and/or ratified the unlawful conduct of Little and/or other employees. Therefore,

Plaintiff is also entitled to punitive damages from Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:

               a. The Court grant Plaintiff judgment against Defendant to compensate her for

                   past and future pecuniary losses, including injury to her professional

                   reputation, and emotional pain and suffering caused by Defendant's

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the Civil Rights Act of 1964, § 706(g);




                                                  11
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 12 of 19 PageID 12




                   b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not

                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                   c. The Court award Plaintiff the costs of this action, together with his reasonable

                      attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                   d. The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

                                 COUNT V: VIOLATION OF FCRA
                                (DISCRIMINATION BASED ON SEX)

        70.        Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

        71.        Plaintiff brings this action under the Florida Civil Rights Act (“FCRA”), Fla.

Stats. § 760.01 et seq., for damages caused by Defendant’s disparate treatment of Plaintiff.

        72.        Plaintiff is a member of a protected class, to wit, female.

        73.        Since the beginning of Plaintiff’s employment with Defendant, Plaintiff

experienced a series of discriminatory treatment from her direct supervisor, Little, due to

Plaintiff’s sex.

        74.        Little constantly treated Plaintiff less favorably than Plaintiff’s male co-workers.

Specifically, Little ridiculed Plaintiff and made constant unwelcomed and offensive comments

and questions about Plaintiff’s love life but did not make such comments to Plaintiff’s male co-

workers.

        75.        Due to the disparate treatment inflicted on Plaintiff on the basis of her sex,

Plaintiff was forced to endure a hostile work environment, which eventually lead to Plaintiff’s

termination.

                                                     12
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 13 of 19 PageID 13




       76.     On or about November 4, 2019, Plaintiff was advised that she was terminated due

to a difference of opinion as to how to handle a dispute with a customer, which was pretextual.

       77.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s sex

was, at minimum, a motivating factor in Defendant’s decision for her termination.

       78.     Defendant’s supervisor, Little, acted with intentional disregard for Plaintiff’s

rights as female protected under FCRA. Defendant, by and through its officers, and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct of Little.

       79.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of FCRA.

       80.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under FCRA. Therefore, Plaintiff is

also entitled to punitive damages from Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:

               a. The Court grant Plaintiff judgment against Defendant to compensate her for

                   past and future pecuniary losses, including injury to her professional

                   reputation, and emotional pain and suffering caused by Defendant’s

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the FCRA;

               b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                   pay and with the full benefits Plaintiff would have had if Plaintiff had not

                   been discriminated against by Defendant; or, in lieu of reinstatement, award

                   front pay;



                                                13
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 14 of 19 PageID 14




               c. The Court award Plaintiff the costs of this action, together with her reasonable

                   attorneys’ fees incurred herein, pursuant to contract and/or statute; and

               d. The Court award Plaintiff such other and further relief as the Court deems

                   appropriate.

                          COUNT VI: VIOLATION OF FCRA
                   (DISCRIMINATION BASED ON NATIONAL ORIGIN)

       81.     Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

       82.     Plaintiff brings this action under FCRA for damages caused by Defendant’s

disparate treatment of Plaintiff.

       83.     Plaintiff is a member of a protected class, to wit, female whose dating partner was

of Egyptian decent.

       84.     Since the beginning of Plaintiff’s employment with Defendant, Plaintiff

experienced a series of discriminatory treatment from her direct supervisor, Little, due to the

national origin of the person Plaintiff was dating while employed with Defendant.

       85.     Little constantly treated Plaintiff less favorably than Plaintiff’s male co-workers.

Specifically, Little ridiculed Plaintiff and made constant unwelcomed and offensive comments

and questions about the ethnicity of Plaintiff’s dating partner but did not make such comments to

Plaintiff’s male co-workers whose dating partners that were not of Egyptian decent.

       86.     Due to the disparate treatment inflicted on Plaintiff on the basis of her dating

partner’s national origin, Plaintiff was forced to endure a hostile work environment, which

eventually lead to Plaintiff’s termination.

       87.     On or about November 4, 2019, Plaintiff was advised that she was terminated due

to a difference of opinion as to how to handle a dispute with a customer, which was pretextual.




                                                 14
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 15 of 19 PageID 15




       88.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s dating

partner’s national origin was, at minimum, a motivating factor in Defendant’s decision for her

termination.

       89.     Defendant’s supervisor, Little, acted with intentional disregard for Plaintiff’s

rights as female whose dating partner was of Egyptian decent protected under FCRA. Defendant,

by and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

conduct of Little and/or other employees.

       90.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of FCRA.

       91.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under FCRA. Therefore, Plaintiff is

also entitled to punitive damages from Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:

               e. The Court grant Plaintiff judgment against Defendant to compensate her for

                   past and future pecuniary losses, including injury to her professional

                   reputation, and emotional pain and suffering caused by Defendant’s

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the FCRA;

               f. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                   pay and with the full benefits Plaintiff would have had if Plaintiff had not

                   been discriminated against by Defendant; or, in lieu of reinstatement, award

                   front pay;



                                                15
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 16 of 19 PageID 16




                 g. The Court award Plaintiff the costs of this action, together with her reasonable

                    attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                 h. The Court award Plaintiff such other and further relief as the Court deems

                    appropriate.

                          COUNT VII: VIOLATION OF FCRA
                (HOSTILE WORK ENVIRONMENT – SEXUAL HARASSMENT)

          92.    Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

          93.    Plaintiff brings this action under FCRA for damages caused by Defendant’s

unlawful employment practices committed against Plaintiff by allowing and ratifying sexual

harassment Defendant’s supervisor inflicted on Plaintiff.

          94.    Plaintiff is a member of a protected class, to wit, female.

          95.    Since the beginning of Plaintiff’s employment with Defendant, Plaintiff was

subjected to constant and continual offensive and unwelcomed sexually discriminatory conduct

from her direct supervisor, Little, due to Plaintiff’s sex and/or her dating partner’s national

origin.

          96.    Little’s repeated and consistent sexually discriminatory treatment of Plaintiff, was

severe and/or pervasive enough to create a work environment that a reasonable person would

consider intimidating, hostile or abusive.

          97.    Defendant’s supervisor’s conduct was severe and pervasive from both a

subjective and objective perspective.

          98.    Little was Plaintiff’s direct supervisor during Plaintiff’s employment with

Defendant and Defendant did not try to prevent or promptly correct Little’s harassing behavior.

          99.    Defendant’s supervisor, Little, acted with intentional disregard for Plaintiff’s

rights as a female protected under FCRA. Defendant, by and through its officers, and/or

                                                   16
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 17 of 19 PageID 17




supervisors, authorized, condoned, and/or ratified the unlawful conduct of Little and/or other

employees.

       100.    Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

provisions of FCRA as a direct result of Defendant’s discriminatory actions.

       101.    Plaintiff, based on information and belief, alleges that Defendant’s actions were

done with malice, and with disregard for her protected rights under FCRA. Defendant, by and

through its officers, and/or supervisors, authorized condoned and/or ratified the unlawful

discriminatory employment practices of Little and/or other employees. Therefore, Plaintiff is

also entitled to punitive damages from Defendant in a sum according to proof at trial.

       WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:

               a. The Court grant Plaintiff judgment against Defendant to compensate her for

                  past and future pecuniary losses, including injury to her professional

                  reputation, and emotional pain and suffering caused by Defendant's

                  discriminatory treatment in an amount to be determined at trial and in

                  accordance with the FCRA;

               b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                  pay and with the full benefits Plaintiff would have had if Plaintiff had not

                  been discriminated against by Defendant; or, in lieu of reinstatement, award

                  front pay;

               c. The Court award Plaintiff the costs of this action, together with her reasonable

                  attorneys’ fees incurred herein, pursuant to the applicable statute; and




                                                17
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 18 of 19 PageID 18




                  d. The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                               COUNT VIII: VIOLATION OF FCRA
                                      (RETALIATION)

        102.      Plaintiff re-alleges and re-avers paragraphs 1 – 28 as fully set forth herein.

        103.      Plaintiff brings this claim for retaliation in violation of FCRA.

        104.      Plaintiff had been experiencing severe sexual harassment at the hands of her

supervisor Little due to Plaintiff’s sex and/or the national origin of her dating partner.

        105.      Plaintiff complained about the offensive and unwelcomed sexual and derogatory

comments to her supervisor Little on multiple occasions.

        106.      Instead of discontinuing the sexually discriminatory conduct, Little’s harassment

got worse and other people began to sexually harass Plaintiff as well.

        107.      As a result of Plaintiff’s complaints, Defendant terminated her on or about

November 4, 2019.

        108.      Plaintiff was advised that she was terminated because of a difference of opinion

as to how to handle a dispute with a customer, which is pretextual.

        109.      Plaintiff’s termination constitutes an adverse employment action under FCRA.

        110.      Defendant’s actions were done with malice, and with disregard for Plaintiff’s

rights protected under FCRA. Defendant, by and through its officers, and/or supervisors,

authorized, condoned, and/or ratified the unlawful conduct of Little and/or other employees.

Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum according to

proof at trial.

        WHEREFORE, Plaintiff CRYSTAL JOHNSON requests that:




                                                    18
Case 3:21-cv-00576-BJD-PDB Document 1 Filed 06/03/21 Page 19 of 19 PageID 19




               a. The Court grant Plaintiff judgment against Defendant to compensate her for

                   past and future pecuniary losses, including injury to her professional

                   reputation, and emotional pain and suffering caused by Defendant’s

                   discriminatory treatment in an amount to be determined at trial and in

                   accordance with the FCRA;

               b. The Court award Plaintiff the costs of this action, together with his reasonable

                   attorneys’ fees incurred herein, pursuant to the applicable statute; and

               c. The Court award Plaintiff such other and further relief as the Court deems

                   appropriate.

                                  DEMAND FOR JURY TRIAL

       Plaintiff CRYSTAL JOHNSON hereby demands trial by jury on all issues and all counts

of this Complaint so triable as a matter of right.

Dated: June 3, 2021

                                               LAW OFFICES OF CHARLES EISS, P.L.
                                               Attorneys for Plaintiff
                                               7951 SW 6th Street, Suite 112
                                               Plantation, Florida 33324
                                               (954) 914-7890 (Office)
                                               (855) 423-5298 (Facsimile)

                                       By:     /s/ Charles M. Eiss
                                               CHARLES M. EISS, Esq.
                                               Fla. Bar #612073
                                               chuck@icelawfirm.com
                                               SHANNA WALL, Esq.
                                               Fla. Bar #0051672
                                               shanna@icelawfirm.com




                                                 19
